              Case 21-10849-CSS   Doc 35-2   Filed 07/08/21   Page 1 of 3




                                     Exhibit A


                                  Proposed Order




DOCS_DE:235248.1 68700/001
               Case 21-10849-CSS         Doc 35-2    Filed 07/08/21     Page 2 of 3




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


 In re:                                                        Chapter 7 (Involuntary)

 PARK PLACE DEVELOPMENT PRIMARY,                               Case No. 21-10849 (CSS)
 LLC
                                                               Related to Docket No._
                              Alleged Debtor.



            ORDER DISMISSING THE ALLEGED DEBTOR’S INVOLUNTARY
           CHAPTER 7 PETITION PURSUANT TO SECTIONS 707(a) AND 305(a)
              OF THE BANKRUPTCY CODE OR OTHERWISE GRANTING
            STAY RELIEF PURSUANT TO SECTIONS 362(D)(1) AND 362(D)(2)


          Upon consideration of the motion (the “Motion”) of Malayan Banking Berhad, New York

Branch (the “Administrative Agent”), as Administrative Agent for Malayan Banking Berhad,

London Branch, Intesa Sanpaolo S.P.A., New York Branch, Warba Bank K.S.C.P., and 45 Park

Place Investments, LLC (collectively with the Administrative Agent, the “Lenders”) seeking entry

of an order pursuant to sections 707(a), 305(a), and 349(a) of title 11 of the United States Code

(the “Bankruptcy Code”) dismissing the dismissing the involuntary petition (the “Involuntary

Petition”) filed against Park Place Development Primary, LLC (the “Alleged Debtor”) with

prejudice, or in the alternative, pursuant to sections 362(d)(1) and (d)(2) of the Bankruptcy Code

for relief from the automatic stay, and all pleadings and evidence related thereto; and the Court

having jurisdiction over the Motion pursuant to sections 157 and 1334 of title 28 of the United

States Code; and due and proper notice of the Motion having been provided; and it appearing that

no other or further notice need be provided; and the Court having determined that the relief sought


                                                1
DOCS_DE:235248.1 68700/001
               Case 21-10849-CSS           Doc 35-2       Filed 07/08/21      Page 3 of 3




in the Motion is in the best interests of the Debtor’s estate, its creditor(s), and all parties-in-interest;

and the Court having determined that the legal and factual bases set forth in the Motion and at the

hearing establish just cause for the relief granted herein, and after due deliberation and sufficient

cause appearing therefor;


 IT IS HEREBY ORDERED THAT:


                  1.      The Motion is GRANTED as set forth herein in its entirety.

                  2.      The above-captioned case is DISMISSED pursuant to Section 707(a) of

 the Bankruptcy Code WITH PREJUDICE against the Alleged Debtor and Petitioning Creditors

 from filing another case under any chapter of the Bankruptcy Code for a period of six months

 from the date of this Order without first obtaining leave from this Court to file a new bankruptcy

 case on notice to the Lenders.

                3.        The Court hereby abstains pursuant to Section 305(a) of the Bankruptcy

Code, no order for relief related to the Involuntary Petition will be entered, and the above-

captioned case is dismissed.

                  4.      [The Lenders are granted relief from the automatic stay pursuant to

 Section 362(d)(1),(2) and may exercise any rights that it may have to protect its collateral and to

 exercise its state-law rights and remedies against its collateral, including without limitation, the

 right to continue and complete the State Court Mortgage Foreclosure Action.]

                  5.      This Court shall retain jurisdiction with respect to any and all matters

 arising from or related to the interpretation of this Order.



                                                     2
DOCS_DE:235248.1 68700/001
